EXHIBIT 10.5

 

 

R E S T R I C T E D  S T O C K  A W A R D  A G R E E M E N T

 

 

Non-transferable

 

GRANT TO

 

_____________________

(“Grantee”)

 

By InPoint Commercial Real Estate Income, Inc. (the “Company”) of

 

___________

 

shares of its Class P common stock, $0.001 par value (the “Shares”)

 

pursuant to and subject to the provisions of the InPoint Commercial Real Estate
Income, Inc. Independent Directors Compensation Plan (the “Compensation Plan”),
which is operated as a subplan of the Independent Director Restricted Share Plan
of InPoint Commercial Real Estate Income, Inc. (the “Restricted Share Plan” and,
together with the Compensation Plan, the “Plans”) and to the terms and
conditions set forth on the following page (the “Terms and Conditions”).  By
accepting the Shares, Grantee shall be deemed to have agreed to the Terms and
Conditions set forth in this Restricted Stock Award Agreement (this “Award
Agreement”) and the Plans.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plans.

 

Unless vesting is accelerated as provided in Paragraph 2 of the Terms and
Conditions or otherwise in the discretion of the Board, the Shares shall vest
(become non-forfeitable) in three approximately equal annual installments
beginning on the first anniversary of the Grant Date, provided that Grantee is
providing services to the Company as a director on each such date.

 

IN WITNESS WHEREOF, InPoint Commercial Real Estate Income, Inc., acting by and
through its duly authorized officers, has caused this Award Agreement to be
executed as of the Grant Date.

 

INPOINT COMMERCIAL REAL ESTATE INCOME, INC.

 

 

 

By:

 

 

Its:

 

Authorized Officer

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT 10.5

 

TERMS AND CONDITIONS

 

1.  Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or
terminated.  Restricted Shares may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered.  If Grantee’s service
as a director of the Company terminates for any reason other than as described
in Paragraph 2(b) below, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of
termination, and such Restricted Shares shall be reconveyed to the Company
without further consideration or any act or action by the Grantee. The
restrictions imposed under this Paragraph shall apply to all shares of the
Equity Stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Equity Stock.

2.  Expiration and Termination of Restrictions.  The restrictions imposed under
Paragraph 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a) as to the amounts and on the dates specified on the cover page hereof,
provided Grantee is providing services as a director of  the Company on each
such date; or

(b) as to all of the Restricted Shares, upon the termination of Grantee’s
service as a director of the Company by reason of his or her death or
disability; or

(c) as to all of the Restricted Shares, upon the effective date of a Liquidity
Event.

3.  Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period, such certificate shall be registered in the
name of Grantee and shall bear a legend in substantially the following form (in
addition to any legend required under applicable state securities laws): “This
certificate and the shares of stock represented hereby are subject to the terms
and conditions contained in a Restricted Stock Award Agreement between the
registered owner and InPoint Commercial Real Estate Income, Inc.  Release from
such terms and conditions shall be made only in accordance with the provisions
of such Award Agreement, copies of which are on file in the offices of InPoint
Commercial Real Estate Income, Inc.”  Stock certificates for the Shares, without
the above legend, shall be delivered to Grantee or Grantee’s designee upon
request of Grantee after the expiration of the Restricted Period, but delivery
may be postponed for such period as may be required for the Company with
reasonable diligence to comply, if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, as amended, listing
requirements of any national securities exchange, and requirements under any
other law or regulation applicable to the issuance or transfer of the Shares.

4.  Voting and Dividend Rights. Grantee, as beneficial owner of the Shares,
shall have full voting and dividend rights with respect to the Shares during and
after the Restricted Period.  If Grantee forfeits any rights he may have under
this Award Agreement, Grantee shall no longer have any rights as a stockholder
with respect to the Restricted Shares or any interest therein

and Grantee shall no longer be entitled to receive dividends on such stock. In
the event that for any reason Grantee shall have received dividends upon such
stock after such forfeiture, Grantee shall repay to the Company any amount equal
to such dividends.

5.  No Right of Continued Service. Nothing in this Award Agreement shall
interfere with or limit in any way the right of the Company to terminate
Grantee’s service at any time, nor confer upon Grantee any right to continue in
the service of the Company.

6.  Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Internal Revenue
Code.  To effect such election, Grantee may file an appropriate election with
the Internal Revenue Service within thirty (30) days after award of the Shares
and otherwise in accordance with applicable Treasury regulations.  Grantee will,
no later than the date as of which any amount related to the Shares first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Board
regarding payment of, any federal, state and local taxes required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Award Agreement will be conditional on such payment or arrangements, and the
Company will, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to Grantee.

7.  Plans Control.  The terms contained in the Plans are incorporated into and
made a part of this Award Agreement, and this Award Agreement shall be governed
by and construed in accordance with the Plans. In the event of any actual or
alleged conflict between the provisions of the Plans and the provisions of this
Award Agreement, the provisions of the Plans shall be controlling and
determinative.  In the event of any actual or alleged conflict between the
provisions of the two Plans, the provisions of the Restricted Share Plan shall
be controlling and determinative.

8.  Successors.  This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plans.

9.  Severability.  If any one or more of the provisions contained in this Award
Agreement is invalid, illegal or unenforceable, the other provisions of this
Award Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

10.  Notice.  Notices and communications hereunder must be in writing and either
personally delivered or sent by registered or certified United States mail,
return receipt requested, postage prepaid.  Notices to the Company must be
addressed to InPoint Commercial Real Estate Income, Inc., 2901 Butterfield Rd.,
Oak Brook, IL  60523, Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee.  Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.

 